Citation Nr: 1523493	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1996 to August 1996 and from October 2003 to March 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2014 video conference hearing in Little Rock, Arkansas, the transcript of which is included in the claims file.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his service in Iraq when his camp was hit with several rockets and mortars in 2004.  The Board notes that this stressor has been verified and is therefore conceded.  

The Veteran was afforded a VA psychiatric examination in March 2011 to assist in determining the nature and etiology of his claimed psychiatric disorder.  The VA examiner found that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for PTSD, and declined to diagnose the Veteran with an Axis I psychiatric disorder.  

Subsequent to the March 2011 examination, the Veteran testified at a May 2014 hearing that he had been receiving mental health treatment from the Little Rock, Arkansas VAMC, specifically group therapy sessions conducted approximately once or twice a week.  He noted that he had been attending sessions since February 2014, and remarked that prior to that he was on a waiting list to attend the sessions.  These VA treatment records are not currently of record and should be obtained.  

In light of the new evidence submitted after the March 2011 VA examination, to include the May 2014 hearing testimony, the Board finds that the Veteran's most recent Little Rock VAMC records should be obtained and a new VA examination provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Little Rock, Arkansas VAMC since February 2014. 

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability, if any, to include PTSD, in accordance with the DSM criteria and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service.

In doing so, the examiner should specifically consider Veteran's conceded stressor event, which includes being at Camp Taji in Iraq when rockets and mortars began striking, and witnessing the killing of one of his friends.  

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


